  Case 4:18-cv-00469-ALM Document 457 Filed 03/08/21 Page 1 of 3 PageID #: 13735


                IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF TEXAS
                         SHERMAN DIVISION

WAPP TECH LIMITED PARTNERSHIP and
WAPP TECH CORP.,
                  Plaintiffs,
v.




SEATTLE SPINCO, INC., ET AL.,

                     Defendants.




                    PLAINTIFF'S TRIAL EXHIBIT LIST
                                Case 4:18-cv-00469-ALM Document 457 Filed 03/08/21 Page 2 of 3 PageID #: 13736
                                                   Wapp Tech Limited Partnership and Wapp Tech Corp. v. Seattle Spinco Corp., et al.,
                                                                            Case No. 4:18-cv-00469-ALM

PX No.            Link/Filename DESCRIPTION                                                                                    BATES RANGE           ADMITTED
                     (PC ONLY)
PX 001            PX 001.pdf        U.S. Patent No. 9,298,864                                                                  WAPP0015798-835       3/2/2021
PX 002            PX 002.pdf        U.S. Patent No. 9,971,678                                                                  WAPP0015836-860       3/2/2021
PX 003            PX 003.pdf        U.S. Patent No. 8,924,192                                                                  WAPP0015395-419       3/2/2021
PX 011 (native)   PX 011.swf        FIFA World Cup App.swf                                                                     WAPP0000001           3/2/2021
PX 012 (native)   PX 012.swf        Champions_Live.swf                                                                         WAPP0000002           3/2/2021
PX 023 (native)   PX 023.swf        September 15, 2004, "cpu test.swf"                                                         WAPP0009531           3/2/2021
PX 024 (native)   PX 024.swf        Mobile Application for Premier League Live, Premier.swf                                    WAPP0009556           3/2/2021
PX 026            PX 026.pdf        2020-09-24 Defendants’ Second Amended Response                                             n/a                   3/2/2021
                                    to Wapp’s First Interrogatories (Nos. 1-10)
PX 029            PX 029.pdf        2020-12-07 Defendants'' Response to Wapp's Third Set of                                    n/a                   3/2/2021
                                    Interrogatories (Nos. 15-21)
PX 031            PX 031.pdf        Screenshots from Video Testing of LoadRunner Pro                                           WAPP0015864 -         3/2/2021
                                                                                                                               WAPP0016693
PX 033            PX 033.pdf        Screenshots from Video Testing of LoadRunner Enterprise                                    WAPP0016695 -         3/2/2021
                                                                                                                               WAPP0017132
PX 034 (native)   PX 034.mp4        Dr. Malek Video Test of Loadrunner Plus Mobile Center                                      WAPP0017491           3/2/2021
PX 035            PX 035.pdf        Screenshots from Video Testing of LoadRunner Plus Mobile                                   WAPP0017492-861       3/2/2021
                                    Center
PX 037            PX 037.pdf        HP Network Virtualization Data Sheet (2014)                                                BOA00011875-878       3/2/2021
PX 040            PX 040.pdf        LoadRunner v. 12.50 User Guide (2015)                                                      MFDEFS00000039-1809   3/2/2021
PX 048            PX 048.pdf        Performance Center User Guide v. 12.56 (2016)                                              MFDEFS00003131-636    3/2/2021
PX 051            PX 051.pdf        HPE Loadrunner and Performance Center Software data sheet                                  MFDEFS00003670-673    3/2/2021
                                    v. 12 (2015)
PX 052            PX 052.pdf        LoadRunner Enterprise Data Sheet                                                           MFDEFS00003742-746    3/2/2021
PX 055            PX 055.pdf        LoadRunner Professional data sheet (2019)                                                  MFDEFS00003853-856    3/2/2021
PX 056            PX 056.pdf        LoadRunner User Guide (2018)                                                               MFDEFS00003943-5498   3/2/2021
PX 059            PX 059.pdf        LoadRunner Professional 2020 What’s New                                                    MFDEFS00006130-131    3/2/2021
PX 063            PX 063.pdf        Network Virtualization Integration Slide                                                   MFDEFS00006326        3/2/2021
PX 067            PX 067.pdf        Micro Focus T-Mobile Case Study                                                            MFDEFS00006397-398    3/2/2021
PX 074            PX 074.pdf        Mobile Center (UFT Mobile) What’s New Page                                                 MFDEFS00006509-510    3/2/2021
PX 081            PX 081.pdf        Network Virtualization Secret Sauce (2017)                                                 MFDEFS00006594-621    3/2/2021
PX 082            PX 082.pdf        Network Virtualization data sheet (2019)                                                   MFDEFS00006649-652    3/2/2021
PX 083            PX 083.pdf        Micro Focus Customer Success Story, Alfa-Bank                                              MFDEFS00006666-668    3/4/2021
PX 085            PX 085.pdf        Micro Focus Customer Success Story, JetBlue Airways                                        MFDEFS00006682-683    3/2/2021
PX 089            PX 089.pdf        LoadRunner Cloud Data Sheet                                                                MFDEFS00007043-046    3/2/2021
PX 123            PX 123.pdf        HPE ADM QBR to EVP Q1FY17 Results and Q2 Outlook                                           MFDEFS00152657-716    3/2/2021
PX 150 (native)   PX 150.xlsx       Micro Focus Revenues Spreadsheet, FY2012-FY2020                                            MFDEFS00169007        3/2/2021
PX 152            PX 152.pdf        Micro Focus – Bank of America UFT Engagement Summary                                       MFDEFS00169503-539    3/2/2021


PX 154            PX 154.pdf        HPE StormRunner Load                                                                       MFDEFS00169611-638    3/4/2021
PX 162            PX 162.pdf        Emulation Controller Source Code File                                                      MFDEFSRC0081-091      3/2/2021
                                                                                          2
                      Case 4:18-cv-00469-ALM Document 457 Filed 03/08/21 Page 3 of 3 PageID #: 13737
                                         Wapp Tech Limited Partnership and Wapp Tech Corp. v. Seattle Spinco Corp., et al.,
                                                                  Case No. 4:18-cv-00469-ALM

PX 164   PX 164.pdf       gl Controller Source Code File                                                             MFDEFSRC0101-105    3/2/2021
PX 165   PX 165.pdf       Profile Source Code File                                                                   MFDEFSRC0166-173    3/2/2021
PX 166   PX 166.pdf       NV Rest Wrapper Source Code File                                                           MFDEFSRC0209-215    3/2/2021
PX 168   PX 168.pdf       NV API Source Code File                                                                    MFDEFSRC0359-365    3/2/2021
PX 169   PX 169.pdf       Project Seattle Financial Due Diligence                                                    MFPLC_0001228-396   3/3/2021
PX 261   PX 261.pdf       Network emulations                                                                         WAPP0017919-920     3/2/2021
PX 273   PX 273.pdf       Test mobile apps in LoadRunner Cloud                                                       WAPP0017952         3/2/2021
PX 294   PX 294.pdf       Scripts                                                                                    WAPP0018012-023     3/2/2021
PX 296   PX 296.pdf       View results                                                                               WAPP0018026-028     3/2/2021
PX 321   PX 321.pdf       Exhibit (Hewlett Packard White Paper - Three Key Objectives                                WAPP0018177         3/2/2021
                          for Mobile Testing)
PX 323   PX 323.pdf       Exhibit (Micro Focus T-Mobile Case Study)                                                  WAPP0018180-181     3/4/2021
PX 324   PX 324.pdf       Install and configure Network Virtualization                                               WAPP0018188-192     3/4/2021
PX 338   PX 338.pdf       Comscore 2019 Report Global State of Mobile                                                WAPP0018238-290     3/2/2021
PX 342   PX 342.pdf       HP LoadRunner User Guide, v. 12.0                                                          WAPP0018306-20048   3/2/2021
PX 353   PX 353.pdf       Les Nouvelles Article                                                                      WAPP0021012-014     3/3/2021
                          Deposition Exhibit 183 (Weinstein)
PX 363   PX 363.pdf       U.S. Patent Application 14/374,785 File History                                            WAPP0023252-576     3/5/2021
PX 371   PX 371.pdf       DOMContentLoaded Event Duration graph.pdf                                                  WAPP0024212         3/2/2021
PX 373   PX 373.pdf       Page Load Event Duration graph                                                             WAPP0024220         3/2/2021
PX 403   PX 403.pdf       Micro Focus Annual Report and Accounts 2018                                                                    3/3/2021
                          Deposition Exhibit 18
PX 406   PX 406.pdf       HP Network Virtualization for Mobile Datasheet                                                                 3/4/2021
                          Deposition Exhibit 69 (Roboostoff)
PX 464   PX 464.pdf       LoadRunner Enterprise Data Sheet, 2020                                                     WAPP0015373-376     3/2/2021
PX 465   PX 465.pdf       DOM Interactive Graph (https://admhelp.microfocus.com/lr/en/2020_SP2-                      WAPP0024482         3/2/2021
                          SP3/help/WebHelp/Content/Controller/ui_tc_dom_interactive.htm)


PX 466   PX 466.pdf       LoadRunner Professional and LoadRunner Enterprise 2021                                     WAPP0024483-484     3/3/2021
                          License Bundles Product Flyer
PX 467   PX 467.pdf       LoadRunner Cloud Data Sheet, 2020                                                          WAPP0015734-737     3/2/2021




                                                                                3
